Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CHARLES BRACKEN,
Plaintiff,
No. 2:19-cv-185 DSC

Vv.
MANOR TOWNSHIP, THE MANOR
TOWNSHIP POLICE DEPARTMENT, and

FORMER CHIEF ERIC S. PETROSKY (in

his official capacity and as an individual),
jointly and severally, JURY TRIAL DEMANDED

Defendants.

BRIEF IN REPLY TO PLAINTIFF'S OPPOSITION TO
MOTION TO DISMISS AMENDED COMPLAINT IN PART

A. Plaintiffs purported Fourth Amendment Malicious Prosecution
Claim does not save his Fourteenth Amendment Due Process

Claim.

In response to Defendants’ contention that Plaintiff has failed to state a plausible
claim for relief under the Fourteenth Amendment's due process clause Plaintiff points to
allegations of his Amended Complaint which purportedly state a Fourth Amendment
malicious prosecution claim resulting in the deprivation of “property” and “liberty”
interests. Plaintiffs argues that the seizure of his sidearm resulted in the loss of “property”
and the restrictions on his ability to work and earn money as an elected state constable,
resulted in the loss of “liberty”; two interests protected by the due process clause.

Defendants submit that Plaintiff's argument to preserve his Fourteenth Amendment
Due Process claim fails. Initially, as Defendants argued in their Brief in Support of Motion

to Dismiss Plaintiffs Amended Complaint in Part, a substantive Due Process claim

I
3841026.1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 2 of 10

premised upon allegations of the violations of rights afforded by the Fourth Amendment is
barred by the “more specific provision rule”. (ECF No. 13, pp 12-13). That rule requires
Plaintiff to vindicate aileged violations of Fourth Amendment rights, such as the right to be
free from malicious prosecution through the Fourth Amendment, rather than the
Fourteenth Amendment’s substantive due process clause.

Furthermore, the facts alleged in the Amended Complaint do not support a Fourth
Amendment malicious prosecution claim. Plaintiff cannot satisfy the fifth element of such a
claim which requires that he “suffered a deprivation of liberty consistent with the concept
of seizure as a consequence of a legal proceeding.” DiBella v. Borough of Beachwood, 407
F.3d 599, 601 (3d. Cir. 2005).

As the Third Circuit noted in DiBella, “the type of constitutional injury the Fourth
Amendment is intended to address is the deprivation of liberty accompanying prosecution,
not prosecution itself’. DiBella, fd. at 603. As such, while a custodial detention and
“onerous” types of pretrial noncustodial restrictions such as a restriction from out-of-state
travel may arguably constitute a seizure for purposes of a Fourth Amendment malicious
prosecution claim, “simply being forced to appear at a trial or pretrial hearings is not
sufficient.” DiBella, Id.

Plaintiff alleges that Chief Petrosky filed the purportedly baseless criminal charges
against him on November 22, 2017 (Amended Complaint, ECF Doc. No. 3, #119). Plaintiff
alleges that thereafter on December 28, 2017, he was stripped of his certification to carry a
firearm thereby depriving him of his right to work. (/d. 7109). Plaintiff alleges that he
appeared with his attorney for a preliminary hearing even though he alleges that Chief

Petrosky told him not to attend on the basis that Plaintiff believes he did not want Plaintiff

3841026.1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 3 of 10

to know that he was being “forced” to withdraw the charges at the preliminary hearing.
(id. [781 - 82). Plaintiff alleges that the charges were withdrawn without his being
detained and that he was able to retrieve his sidearm from Chief Petrosky some time in
February, 2018. (/d. 784, 86).

Further, Plaintiffs allegations of employment-related restrictions do not implicate
the type of substantial deprivation of liberty contemplated by a Fourth Amendment claim
malicious prosecution claim. See, Lear v. Zanic, 524 Fed. App’x. 797, 800 (3d. Cir 2013)
(finding that employment-related restrictions such as restricted duty, inability to wear a
uniform outside police barracks, surrender of weapon and prohibition on overtime pay
were employment-related restrictions which did not amount “to a deprivation of personal
liberty as contemplated by our case law, which focuses on actual detention, posting of
bonds and restriction from travel”).

There are no allegations in the Amended Complaint to suggest that Plaintiff was
detained or required to post bond as a consequence of the filing of the allegedly false
criminal charges in November, 2017. Plaintiff thus fails to satisfy the fifth element of a
Fourth Amendment malicious prosecution claim.

Therefore, whether Plaintiff relies on such a Fourth Amendment violation to state a
violation of the Fourteenth Amendment, or to state an alternative and distinct Fourth

Amendment claim, such a federal malicious prosecution claim must fail.

B. Plaintiffs ability to work and earn money as an elected state
constable is not a “liberty” or “property” interest warranting due
process protections.

3841026. 1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 4 of 10

While it is unclear from Plaintiffs response to Defendants’ Motion te Dismiss
whether Plaintiff is asserting that his interest in his position as an elected state constable is
one deserving of substantive due process protections as well as procedural due process,
there can be no doubt that that interest is not the type of substantive due process right
“founded not upon state law but upon deeply rooted notions of fundamental personal
interests derived from the Constitution.” Steele v. Cicchi, 855 F.3d 494, 501 (3d. Cir. 2017).
Nicholas v. Pa. State Univ., 227 F.3d 133, 142 (3d. Cir. 2009) (“Public employment [does
not] approach the interest implicit in the concept of ordered liberty ...”, /d.).

Moreover, the case upon which Plaintiff relies in advancing his argument of a
cognizable liberty or property interest in his employment as constable is one which
addresses a procedural due process claim only. See, Piecknick v. Pennsylvania, 36 F.3d
1250, 1253 (3d Cir. 1994) (towing company’s due process claim failed as it had not alleged
any property interest entitled to protection). As such, Defendants submit that it is clear
that Plaintiffs interest is his position as a constable could only arguable implicate
procedural due process rights and that it deserves no further analysis under the
substantive due process clause.!

Plaintiff contends that he has a liberty or property interest subject to due process
protections premised upon his right to “follow a chosen profession free from unreasonable
governmental interference.” (ECF No. 23, p. 17). Plaintiffs reliance on the constitutional

protections afforded the right to pursue a calling or occupation is misplaced. The right to

 

1 While substantive due process does not protect such a interest in continued employment, procedural due
process may. To have a property interest in employment subject to procedural due process protections, ‘“‘a
person must have more than a unilateral expectation of continued employment; rather she must have a
legitimate entitlement to such continued entitlement.” Hill v. Borough of Kutztown, 455 F.3d 225, 234 (3d.

Cir. 2006).

3841026. 1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 5 of 10

continue working as a constable is not the type of interest protected by due process. See,
Bracken v. County of Allegheny, 2017 U.S. Dist. LEXIS 192264 (W.D. Pa, Civil Action No. 16-
cv-171, November 21, 2017) (constable’s continuing interest in serving bench warrants is
insufficient to establish a liberty or property interest protected by the Fourteenth
Amendment).

Whether a Fourteenth Amendment property interest exists is determined by
reference to state law. Bishop v. Wood, 426 U.S. 341, 344 (1976). Under Pennsylvania law,
an elected official does not have a constitutionally protected interest in his elected office.
Haney v. Clinton Township, 2012 WL 3144132, at 8 (W.D. Pa. 2012)(Civil Action No. 11-
1373)}(Fischer, J.)(citing Sweeney v. Tucker, 375 A.2d 698, 713 (Pa. 1977)(“An elected office
is a public trust, not the private domain of the officeholder...An elected official can never
have tenure in the same sense as an ordinary public employee. Thus as we have held in the
past, elected officials’ interest in their offices does not merit constitutional protection.”).

Nevertheless, regardless of whether Plaintiffs status as an elected official could give
rise to a liberty or property interest deserving procedural due process protections, Plaintiff
did not allege a deprivation of that interest. The Amended Complaint shows that he
maintained his status as constable throughout and since the events alleged in his Amended
Complaint. While Plaintiff alleges that his earnings were reduced as a result of his arrest
in February, 2017, and the subsequent filing of criminal charges in November, 2017,
Plaintiff does not allege a loss of his position as constable.

In his Brief in Opposition Plaintiff seems to suggest for the first time that he was

altogether prohibited from working as constable, citing to the “Confidence in Law

3841026.1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 6 of 10

Enforcement Act”. (ECF No. 23, p. 16}. That Act requires police officers to be suspended
upon being charged with certain serious criminal offenses.

However, the “Confidence in Law Enforcement Act” does not apply to elected
constables within the Commonwealth of Pennsylvania. It applies to Pennsylvania State
Police and municipal police officers. See, 53 P.S. §752.4 (providing for suspension of “Law
Enforcement Officers” charged with certain offenses immediately upon filing of charges
until final disposition); §752.2 defining “law enforcement officer” as an individual
employed as a member of the Pennsylvania State Police, or an individual employed as a
police officer subject to the certification requirements for police officers; and 53 Pa. CS.
§2161 et seq. identifying the law enforcement officers requiring certification which
notably, does not include state constables.

Thus, Plaintiff has failed to plead facts sufficient to show that he was deprived of a
property interest deserving of procedural due process protections.

C, Plaintiff has also to identify the procedural process owed and
denied.

The Amended Complaint fails to allege the “process” Plaintiff is claiming he was
owed and how such “process” was denied. For this reason as well, the Amended Complaint
fails to state a claim for violation of procedural due process rights. See, Washington v.
Hanshaw, 552 F. App’x 169, 174 (3d. Cir. 2014) (dismissing procedural due process claim

as the plaintiff failed to explain “what process he was owed and how that process was

denied”}.

3841026.1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 7 of 10

D. Injury to reputation alone is not a liberty or property interest
deserving Due Process protections.

Plaintiff contends that, “the negative and defamatory natured [sic] of Plaintiffs false
arrest prohibited him form [sic] earing [sic] money serving bench warrants, and damaged
his reputation in the Jaw enforcement community.” (ECF No. 23, p. 16).

To the extent that Plaintiff relies on purported damage to his reputation as
supporting a Fourteenth Amendment claim, Defendants submit that such an attempt must
fail. “[R]eputation alone is not an interest protected by the Due Process Clause.” Clark v. Falls
Twp., 890 F.2d 611, 619 (3d Cir. 1989\(citing Paul v. Davis, 424 U.S. 693 (1976); see also
Siegert v. Gilley, 500 U.S. 226, 233 (1991)(‘Defamation, by itself, is a tort actionable under the
laws of most States, but not a constitutional deprivation.”). The Supreme Court has further noted
that its precedent “establishes no constitutional doctrine converting every [alleged] defamation
by a public official into a deprivation of liberty within the meaning of the Due Process Clause.”
Id. (citing Paul, 424 U.S. at 702); Clark, 890 F.2d at 619 (describing the standard set forth in
Paul as a “formidable barrier”).

Instead, “defamation is only actionable under 42 U.S.C. § 1983 if it occurs in the course
of or is accompanied by a change or extinguishment of a right or status guaranteed by state law
or the Constitution.” Jd. (citing Paul, 424 U.S. at 701-02). This standard, which has been termed
the “stigma plus” test, requires a showing of injury to one’s reputation (the “stigma”) in
connection with the deprivation of a constitutionally protected interest, “generally termination of
employment” (the “plus”). Graham v. City of Phila., 402 F.3d 139, 142 n.2 (3d Cir, 2005).

Plaintiff has failed to plead damage to his reputation, i.e. “stigma” that was accompanied

by the extinguishment of any constitutionally protected right. “To obtain relief under the

3841026. 1
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 8 of 10

substantive component of the Due Process Clause for a deprivation of property, a plaintiff
must...establish as a threshold matter that he has a protected property interest to which the
Fourteenth Amendment's due process protection applies.” Desi’s Pizza, 321 F.3d 411 Gd Cir.
2003)(citing Woodwind Estates, Lid. v. Gretkowski, 205 F.3d 118, 123 (Gd Cir. 2000)); Desi’s
Pizza, 2006 U.S. Dist. LEXIS 59610 (M.D. Pa. 2006) (“It is the responsibility of the Plaintiffs, in
order to demonstrate a § 1983 substantive due process claim, to provide the requisite evidence of
a protected property interest.”). As set forth above, the Amended Complaint fails to allege the

loss of such a protected property interest.

Thus, it follows that where, as here a plaintiff only alleges damage to his reputation plus a
decrease in earnings, rather than the loss of a protected property interest he fails to state a due
process claim. Boyanowski y. Capital Area Intermediate Unit, 215 F.3d 396, 399 — 404 (3d,
Cir. 2000) (defamatory statements that curtail a plaintiffs business opportunities do not

suffice to support a substantive due process claim).

CONCLUSION
Plaintiff does not dispute the remainder of Defendants’ Motion to Dismiss his
Amended Complaint in Part. As such, for the reasons set forth hereinabove and in their
previously filed Motion to Dismiss and supporting Brief, Defendants respectfully request
that this Honorable Court dismiss the Manor Township Police Department as a Defendant
herein; dismiss Plaintiffs malicious prosecution claims against the Township (and Police
Department) in Count III; and dismiss Count II as to all Defendants for failure to state a

claim for violation of Fourteenth Amendment due process rights.

3841026. 1
3841026.1

Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 9 of 10

Respectfully submitted:

THOMAS, THOMAS & HAFER, LLP

By:

/sf_ Suzanne B. Merrick
Suzanne B. Merrick, Esquire
Pa. ID No: 47724
Brook T. Dirlam, Esquire
Pa. ID No: 322841
525 William Penn Place
Suite 8750
Pittsburgh, PA 15219
Phone: 412-697-7403
Fax: 412-697-7407
Counsel for Defendants
Case 2:19-cv-00185-DSC Document 26 Filed 06/11/19 Page 10 of 10

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the within document was forwarded
to counsel below by electronic filing on the 11th day of June, 2019.
Lawrence E. Bolind, Jr., Esquire
238 Main Street

Imperial, PA 15126-1021
Counsel for Plaintiff

THOMAS, THOMAS & HAFER, LLP

By: {sf Suzanne B. Merrick
Suzanne B. Merrick, Esquire

10
3841026.1
